                         United States District Court
                             District of Minnesota
                          Civil No. 19-1076(DSD/DTS)

Jeremiah Okany Alaye Nyikew,

                   Petitioner,

v.                                                          ORDER

William P. Barr, et al.


     This    matter      is   before    the     court    upon     the    report   and

recommendation by United States Magistrate Judge David T. Schultz

on November 26, 2019 (R&R).           Neither party has objected to the R&R

in the time period permitted.

     Accordingly,        based   on    the     R&R,   the      file,    record,   and

proceedings herein, IT IS HEREBY ORDERED that:

     1.     The R&R [ECF No. 21] is adopted in its entirety;

     2.     The petition for a writ of habeas corpus [ECF No. 1] is

granted in part and denied is part as follows:

            (a)    On or before December 24, 2019, an Immigration

Judge   shall     hold   a    bond   hearing    and     make    an     individualized

determination regarding whether petitioner’s continued detention

is necessary to protect the community or to prevent him from

fleeing during the pendency of immigration proceedings; and
          (b)   Petitioner’s   request   for   immediate   release   is

denied.

Dated: December 17, 2019

                                     s/David S. Doty
                                     David S. Doty, Judge
                                     United States District Court
